DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments /amendments filed 05/10/2022 have been fully considered and the previously presented  35 USC 101 and 35 USC 103 rejections have been withdrawn.  However, the 35 USC 112 rejections applied against the limitation “enabling manual zeroing of the contact force sensor” in the amended claim is maintained.  The only arguments are that, the amendments overcome this rejections.  However, examiner disagrees and has indicated the reasons in the corresponding 112 rejections below.  Examiners reasons for the 112 (a) and (b) has not been fully addressed, and there is no discussion as to why enabling manual zeroing is fully supported or what is meant by that.  Additionally, double patenting rejection has been applied in view of the amendments to the claims.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “enabling manual zeroing of the contact force sensor” in line 10.  It is not described how it is done in the sensor.  Zeroing is interpreted as zero error or zero drift correction or recalibration of force sensor.  Manual implies that a person is performing this action.  The application does not explain how the zero error correction is performed to a sensor, i.e. how manual zeroing of the contact sensor is enabled.  Application merely restates this term throughout.  Further it is to be performed inside the body during a procedure and hence some kind of particular mechanism is required.  There is lack of description for this.   
Claims 2-5 depend on claim 1 and are rejected in view of the dependency.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “enabling manually zeroing”.  It is not clear what is being meant by manual zeroing and, and what part of the zeroing is manual, or what is meant by enabling this.  The sensor is an electronic equipment and some kind of electrical / computer manipulation is required to zero-correct (calibrate) it.  (It is further noted that in response to arguments, applicant has not explained, nor provided any guidance at o what is meant by manual zeroing, in response to 112 b rejection against the limitation raised in previous office action).
  Claims 2-5 depend on claim 1 and are rejected in view of the dependency.

Double Patenting
Note:  Instant application 16/406341 is a Divisional of 14/315408.  As per MPEP 804.01, prohibition of nonstatutory double patenting rejections under 35 U.S.C. 121 is applicable to a divisional application.  However, in the instant case the prohibition against nonstatutory double patenting does not apply for the following reason (MPEP 804.01 situation B): 
“The claims of the application under examination and claims of the other application/patent are not consonant with the restriction requirement made by the examiner, since the claims have been changed in material respects from the claims at the time the requirement was made.”
In the instant case, amendments were made to claims on 05/10/2022.  The instant claims under examination and the claims of the other application/patent (14/315408, now US 10327744 B2 patent) are not consonant with the restriction requirement made by the examiner on 09/28/2016, since the claims have been changed in material respects from the claims at the time the requirement was made.  Examiner finds that nonstatutory double patenting is appropriate for this situation and is applied herein.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4 of US 10327744 B2 [hereafter referred to as ‘744].  Although the claims at issue are not identical, they are not patentably distinct from each other because (anticipation analysis).
As per claim 1,  ‘744 anticipates a method of zeroing a probe located in a cavity in a body of a subject (‘744 Col 9 line 40), the probe having a distal segment (inherent), a contact force sensor for measuring a force applied to the contact force sensor (‘744  Col 9 lines 42-43), and location sensors for detecting a location of the probe in the body cavity (‘744  Col 9 lines 43-45), the cavity having a blood pool and an endocardial surface (‘744  Col 9 lines 40-41), the method comprising the steps of: 
defining a blood pool and generating an image of the body cavity showing the blood pool and the endocardial surface (‘744  Col 9 lines 50-52); 
determining a first portion of the blood pool adjacent the endocardial surface to be removed from the image, the portion being a predetermined distance from the endocardial surface (‘744  Col 10 lines 1-4); 
removing the first portion of the blood pool from the image to retain a remaining portion of the blood pool thereon (‘744  Col 10 lines 5-6); 
making a determination from the image that the distal segment of the probe is within the remaining portion of the blood pool (‘744  Col 10 lines 10-12 ); and 
responsively to the determination enabling manually zeroing of the contact force sensor (‘744  Col 10 lines 12-14). 
As per claim 2,  ‘744 further anticipates wherein the removed portion of the blood pool is adjacent the endocardial surface (‘744  Col 10 lines 16-17).
As per claim 3, ‘744 further anticipates wherein the removed portion of the blood pool is adjacent another probe (‘744  Col 10 lines 24-27).
Prior art made of record
References in PTO 892 are considered relevant to the instant invention.  Currently, there are no prior art rejections against the submitted claims.  However, in view of pending 112 and double patenting rejection rejections, examiner has not fully determined patentability of the claims.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Oommen Jacob/           Primary Examiner, Art Unit 3793